The defendant’s petition for certification for appeal from the Appellate Court, 128 Conn. App. 692 (AC 32196), is granted, limited to the following issue:
“Did the Appellate Court properly determine that the trial court order granting summary judgment should be reversed?”
ROGERS, C. J., and EVELEIGH, J., did not participate in the consideration of or decision on this petition.
*937Decided July 6, 2011
The Supreme Court docket number is SC 18816.
Linda J. Morkan and Thomas A. Kyzivat, in support of the petition.